UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7598



SAMUEL MELVIN WARNER,

                                              Plaintiff - Appellant,

          versus

B. PORTMAN; J. MEURRENS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-583-R)


Submitted:   January 23, 1997             Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Samuel Melvin Warner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Melvin Warner, a Virginia inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) as

frivolous. We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. Warner v. Portman, No. CA-96-
583-R (W.D. Va. Sept. 30, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2